DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 31-33 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggal (US 9,969,837, of record) and further in view of Frigo (US 5,034,427, of record) and https://www.sigmaaldrich.com/US/en/product/aldrich/481939. 
Duggal is directed to microcellular foams having applicability as tire fillers (Column 8, Lines 35-40).  Duggal further teaches that such foams comprise a polyisocyanate compound, at least one isocyanate reactive material (e.g. polyols), and a chain extender (Column 1, Lines 12+ and Column 5, Lines 55+). 
In terms of the polyol, Duggal fails to specifically teach the use of a hydroxyl functionalized or amine functionalized polysiloxane.  However, a fair reading of Duggal suggests 
In terms of the claimed quantitative relationship between the polysiloxane and the polyol, it is noted that the chain extender of Duggal can be any number of polyols (Column 7, Lines 3+).  Furthermore, Duggal states that the chain extender may constitute between 2 and 100% of a combined weight of chain extends and polyols having a hydroxyl equivalent weight of at least 250 (Column 13, Lines 10+).  This language suggests that the chain extender (corresponds with claimed polyol) can have a greater loading than the polysiloxane diol (isocyanate reactive material as taught by Frigo) as required by the claims.   
Lastly, regarding claim 31, a polydimethylsiloxane diol is seen to correspond with the claimed material (directly analogous to the material taught by Applicant in Paragraph 49 of the original disclosure).    https://www.sigmaaldrich.com/US/en/product/aldrich/481939 is further 
	With respect to claim 32, Duggal teaches polyisocyanates in accordance to the claimed invention (Column 4, Lines 55+).
	Regarding claims 33 and 38, Duggal teaches the inclusion of at least one isocyanate reactive compound (e.g. polyols) and such encompasses a wide variety of compositions that would satisfy the broad range of the claimed invention (Column 16, Lines 10-13).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed loadings.
	As to claims 39, Duggal teaches the use of at least one isocyanate reactive compound (e.g. polyols) and exemplary polyols include polyester polyols and polyether polyols.  The specific selection of polysiloxane diols and polyester polyols or polyether polyols would have been obvious in view of the general disclosure to use multiple compounds and Applicant has not provided a conclusive showing for the claimed combination of materials.  
	Regarding claim 41, Duggal suggests the use of amine terminated compounds and hydroxyl and such would be fairly applicable to any of the isocyanate reactive compounds.
	As to claim 42, Duggal teaches the use of oils (Column 8, Lines 52+).
	With respect to claim 43, Duggal teaches the inclusion of blowing agents (Column 9, Lines 15+).   
5.	Claims 31-33 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigo and further in view of Ryder (US 3,814,158, newly cited), Russell (GB 2447460, newly cited), and https://www.sigmaaldrich.com/US/en/product/aldrich/481939.
.  
Frigo is directed to a flexible, polyurethane foam formed by reacting an organic polyisocyanate, at least one high Mw reactive compound, a chain extender, and water, wherein (a) said compound is a polysiloxane and (b) said chain extender is a polyol (Column 1, Line 40-Column 2, Line 30 and Column 6, Lines 8+).  It is emphasized that Frigo expressly teaches a flexible foam composition formed with a polysiloxane.  Frigo, however, is broadly directed to the manufacture of flexible polyurethane foams without identifying specific applications, such as a tire application.
	In any event, tires are commonly formed with flexible polyurethane foams to provide, among other things, runflat characteristics, as shown for example by Ryder (Column 6).  Russell is further provided to evidence the known inclusion of flexible foam fillers to provide puncture resistance (Abstract).  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the polyurethane foam of Frigo in a tire application.
	Also, regarding claim 31, Frigo teaches the exemplary use of polydimethylsiloxane diols and triols (Column 3, Lines 15+).  https://www.sigmaaldrich.com/US/en/product/aldrich/481939 is provided to evidence the general structure of polydimethylsiloxane diols (the term diol refers to compounds that have a pair of hydroxyl groups).         
	Lastly, with respect to claim 31, a fair reading of Frigo suggests the use of polysiloxanes and additional polyols, such as polyester polyols and polyether polyols.  It is emphasized that Frigo teaches the use of at least one isocyanate reactive compound.  Given that the chain extender (also a polyol) can be included at a loading as large as 10% by weight of the isocyanate reactive compound (Column 5, Lines 25+), it reasons that one having ordinary skill in the art at 
	Regarding claims 32, 38, and 39, Frigo teaches polyisocyanates and polyols in accordance to the claimed invention (Column 1, Lines 65+).
	With respect to claim 33, a fair reading of Frigo suggests the general inclusion of polysiloxane and additional polyols independent of the exact loading for each component.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of loadings, including that required by the claimed invention, absent a conclusive showing of unexpected results.     
	As to claim 41, Frigo recognizes the use of hydroxyl groups (to form diols) as well as amine groups to form diamines (Column 3, Lines 33+).  A fair reading of Frigo suggests that the diamine compound would be applicable to all of the disclosed isocyanate reactive polymers, including polysiloxanes.
	Regarding claim 42, Frigo teaches the inclusion of surfactants (Column 6, Lines 60+) and wide variety of oils are well recognized as being conventional surfactants, including paraffinic oil and castor oil.
	With respect to claim 43, Frigo teaches the inclusion of water and additional blowing agents (Abstract).   
Allowable Subject Matter
6.	Claims 34-37 and 44-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 31-33 and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is further noted that Frigo indicates no preference for any particular type of the polyols, let alone a polysiloxane type.  Additionally, Applicant argues that the inventor discovered that a polyurethane foam formed with a polysiloxane type of diol would be degradable upon contact with a source of fluoride anion.  First, a fair reading of Duggal suggests the use of any number of high molecular weight isocyanate reactive materials- the reference is not limited to polyether polyols and polyester polyols, for example.  Second, Frigo suggests the alternative use of polyether polyols, polyester polyols, and polysiloxanes in the manufacture of flexible polyurethane foams.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use a polysiloxane diol to form the polyurethane foam of Duggal.  In regards to the ability of such a foam to decompose or degrade upon exposure to a fluoride anion, such is not seen to constitute a conclusive showing of unexpected results.  More particularly, polyurethane foams can be degraded by any number of processes, as shown for example by Stemmler (US 4,357,255- Column 1, Lines 45+), Lidy (US 4,267,078), and Heitmann (US 4,169,915- Column 1, 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 17, 2022